DETAILED ACTION
CLAIMS 1-20 
are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art (“BRI”).  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6, 10, 12, 15, and 19
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brundridge et al., US 2007/0260896 Al, (“Brundridge”) in view of Khatri et al., US 6,754,817 B2, (“Khatri”; Cited to but not relied upon in the previous action).
Regarding Claim 1,
 Brundridge teaches an Information Handling System (IHS), comprising: (Fig. 1, element 100; See also [0025]) 
a plurality of hardware devices; and (Fig. 1, elements 102 and 106) 
a Baseboard Management Controller (BMC) in communication with the plurality of hardware devices, the BMC including: (Fig. 1, element 104; See also Fig. 3, elements 104, 302, and 310 collectively. See also [0028] – [0029] and [0042]) 
a baseboard processor; and baseboard memory including instructions that, upon execution by the baseboard processor, cause the BMC to: ([0045] “the power profiling functionality described herein are implemented with elements that may include computer executable instructions (computer software) that, when executed by a processor in an information handling system, causes the information handling system to profile the power consumption of an information handling resource.” Emphasis added.) 
identify at least one non-registered hardware device from among the plurality of hardware devices  … ; ([0030] “When an additional resource is installed or a request to power up an additional resource is received, the installed or requesting device sends a request to RAC 104, which in turn will determine whether there is sufficient power available to the chassis to grant the request.” Emphasis added. 
See also [0044] “The power consumption data obtained in this manner may be stored and subsequently used by power allocation module 310 when RAC 104 later is required to allocate power to a server blade 102.” Emphasis added.
i.e. a newly installed device that has not been power profiled yet – a non-registered hardware device giving the claim the BRI – is detected) 
generate power profile data for the at least one non-registered hardware device; ([0043] “RAC 104 includes a power allocation module 310. Power allocation module 310 is configured to communicate with individual server blades 102 and, more specifically, with a BMC 230 of server blade 102 to perform the power profiling sequence.” Emphasis added. 
See also [0044] “RAC 104 communicates with server blades 102 … obtain power consumption data. The power consumption data obtained in this manner may be stored and subsequently used by power allocation module 310 when RAC 104 later is required to allocate power to a server blade 102.”
See also Fig. 4) 
using the power profile data of the non-registered hardware device, determine a level of electrical power to sufficiently supply the plurality of hardware devices of the IHS; (Fig. 5, elements 504 and 506; See also  [0037] and [0058] – [0059]) and
 control one or more power supply units to supply the determined level of electrical power to the plurality of hardware devices.  (Fig. 5, element 508;  See also [0037] and [0059]) 

Brundridge does not teach by determining that the non-registered hardware device is not registered for use within a Basic Input/Output System (BIOS) of the IHS by the BMC;

Brundridge goes on to teach it’s controller manages a power budget for the IHS based on whether new hardware has been installed. (Brundridge [0029] – [0030]) 
Khatri teaches determining that the non-registered hardware device is not registered for use within a Basic Input/Output System (BIOS) of the IHS by the BMC (col. 4, ll. 50-57 “BIOS memory 24 performs an enumeration, resource conflict detection and resolution of devices 12 and 14. System information for devices 12 and 14 is obtained by the scan and stored in non-volatile memory 28. The system information may include an identification number, a device type and any other information that may be collected during the scan of local bus 26 and used to uniquely identify devices …”; See also col. 6, ll. 50-61; i.e. BIOS scans the bus for devices and enumerates and stores device information for later use in system configuration. In other words, the installed hardware has information stored  in BIOS memory and newly added hardware – hardware not registered giving the claim the BRI – is detected and enumerated.) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Khatri with the teaching of Brundridge in view of Lindell as all three references are directed to initializing hardware components in computing systems. Moreover, Khatri improves on Brunderidge’s teaching of managing a system power budget upon detection of installed hardware devices (Brundrige [0029] – [0030]),  by teaching a technique which performs device enumeration in the BIOS only when new hardware is detected, thus reducing boot and configuration time in the system. (col. 5, ll. 10-31) 
Regarding Claim 3,
 Brundridge does not teach wherein the instructions further cause the BMC to identify one or more registered hardware devices from among the plurality of hardware devices by accessing the BIOS of the IHS.  Emphasis added.
Khatri teaches wherein the instructions further cause the BMC to identify one or more registered hardware devices from among the plurality of hardware devices by accessing BIOS of the IHS.  (col. 4, ll. 50-57 ; See also col. 6, ll. 50-61; i.e. BIOS stores enumeration information about installed hardware in the BIOS.)
Regarding Claim 6,
 Brundridge teaches wherein the instructions further cause the BMC to identify the non-registered hardware device according to user input.  ([0046] “A PPM 302 may be invoked by an administrator or a user of information handling system” i.e. a user/admin may initiate power profiling of a device.) 
Claim(s) 10, 12, 15, and 19
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 1. Specifically:
Claim(s) 10 and 19 correspond(s) to claim(s) 1; 
Claim(s) 12 correspond(s) to claim(s) 3;	and	
Claim(s) 15 correspond(s) to claim(s) 6; Therefore claim(s)10, 12, 15, and 9 is/are rejected under the same reasoning set forth above over Brunderidge in view of Khatri.
Claim(s) 4-5, 13-14, and 20
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brundridge et al., US 2007/0260896 Al, (“Brundridge”) in view of Khatri et al., US 6,754,817 B2, (“Khatri”; Cited to but not relied upon in the previous action) in further view of BALAKRISHNAN et al., US 2015/0355651 Al, (“Balakrishnan”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Balakrishnan with the teaching of Brundridge in view of Khatri all three references are directed to initializing hardware components in computing systems. Moreover, Balakrishan improves on Brunderidge’s teaching of monitoring chassis temperature and controlling fan modules accordingly (Brunderidge [0028]) by teaching a technique which further monitors temperature and adjusts fan speed in addition to taking other corrective actions when a thermal anomaly is detected (Balakrishnan  [0067] and Fig. 4.), thus improving system stability and thermal control.
Regarding Claim 4,
 Brundridge does not teach wherein the instructions further cause the BMC to access the BIOS using a System Management BIOS (SMBIOS) interface. 
Balakrishnan teaches wherein the instructions further cause the BMC to access the BIOS using a System Management BIOS (SMBIOS) interface. (Fig. 1, element 132 “SMBUS” and element labeled “LPC interface”. See also [0042] and [0044] – [0046];) 
Regarding Claim 5,
 Brundridge does not teach wherein the instructions further cause the BMC to access the BIOS using a Unified Extensible Firmware Interface (UEFI) interface.  
Balakrishnan teaches wherein the instructions further cause the BMC to access the BIOS using a Unified Extensible Firmware Interface (UEFI) interface.  ([0042] “A low pin count ("LPC") interface may also be provided by the south bridge 108 for connecting a "Super I/0" device 138. The Super I/0 device 138 is responsible for providing a number of input/output ports, including a keyboard port, a mouse port, a serial interface, a parallel port, and other types ofinput/output ports. The LPC interface may also connect a read-only memory ("ROM") device for storing a basic input/output system ("BIOS") 136 of an extensible firmware interface ("EFI") compatible firmware ” Emphasis added.) 

 

Claim(s) 13-14 
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 4-5. Specifically:
Claim(s) 13 correspond(s) to claim(s) 4; and
Claim(s) 14 correspond(s) to claim(s) 5. Therefore claim(s) 13-14 is/are rejected under the same reasoning set forth above over Brunderidge in view of Khatri in further view of Balakrishnan.	
Claim(s) 2, 7, 11, 16, and 20
 
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brundridge et al., US 2007/0260896 Al, (“Brundridge”) in view of Khatri et al., US 6,754,817 B2, (“Khatri”; Cited to but not relied upon in the previous action) in further view of Lindell et al., US 2007/0109725 Al, (“Lindell”).
Regarding Claim 2,
 Brundridge teaches and control one or more cooling units to cool the non-registered hardware device.  ([0028] “RAC 104 is configured to monitor environmental parameters such as chassis temperature, and to control shared resources including power supply modules 108 and fan modules 110. RAC 104, for example, is operable to detect a thermal warning and respond by turning on fans in fan module(s) 110, reducing power levels supplied by power supply modules 108 and to throttle one or more server blades 102.” Emphasis added. i.e. the RAC activates fans in the system, cooling all of the components in the chassis.) 
Brundridge does not teach wherein the instructions further cause the BMC to:
generate thermal profile data for the non-registered hardware device;
using the thermal profile data of the non-registered hardware device, determine a level of thermal cooling for the non-registered hardware device; 
Brundridge goes on to teach monitoring thermal conditions in the system and adjusting cooling fan speeds to adjust the temperature. ([0028]) 
Lindell teaches wherein the instructions further cause the BMC to:
generate thermal profile data for the non-registered hardware device;
using the thermal profile data of the non-registered hardware device, determine a level of thermal cooling for the non-registered hardware device; ([0018] “the added processing component stores a thermal profile that is communicated to BMC 20 upon detection of the component and applied by BMC 20 to update the cooling profile … thermal profile values for various components are stored in a thermal profiles table 32 and so that a value associated with an added or removed component is retrieved upon detection of the component and applied to adjust the cooling profile” Emphasis added. See also Fig. 2) 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Lindell with the teaching of Brundridge as both references are directed to initializing hardware components in computing systems. Moreover Lindell improves on Brundridge’s teaching of adjusting cooling in a system chassis (Brunderidge [0028]) by teaching a technique that monitors for changes to the components in a system chassis and modifies cooling accordingly, (Lindell Fig. 2, and [0020] – [0021]) thus improving thermal control in the system.
Regarding Claim 7,
 Brundridge teaches 
wherein the instructions further cause the BMC to validate the power profile data and the thermal profile data according to at least one of
 a proper data value, 
comparison against other data available from a SMBIOS interface or a UEFI interface, 
a class of the device, 
a power threshold derived from other similar devices,
a proportion of the power profile data relative to the thermal profile data, 
a minimum and maximum range of power usage specified for the non- registered hardware device, 
a power budget of the IHS is within a limit of the capacity of the one or more power supply units, ([0030] “When an additional resource is installed or a request to power up an additional resource is received, the installed or requesting device sends a request to RAC 104, which in turn will determine whether there is sufficient power available to the chassis to grant the request.” Emphasis added.”) 
a validation against a whitelist of hardware devices, and 
a comparison against an allowable thermal tier range.  
Claim(s) 11, 16, and 20
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 2 and 7. Specifically:
Claim(s) 11 and 20 correspond(s) to claim(s) 2; and
Claim(s) 16 correspond(s) to claim(s) 7;
Therefore claim(s) 11, 16, and 20 is/are rejected under the same reasoning set forth above over Brunderidge in view of Khatri in further view of Lindell.	
Claim(s) 8-9 and 17-18
 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brundridge et al., US 2007/0260896 Al, (“Brundridge”) in view of Khatri et al., US 6,754,817 B2, (“Khatri”; Cited to but not relied upon in the previous action) in further view of Lindell et al., US 2007/0109725 Al, (“Lindell”) in further view of BALAKRISHNAN et al., US 2015/0355651 Al, (“Balakrishnan”).
Regarding Claim 8,
 Brundridge in view of Lindell does not teach wherein the instructions further cause the BMC to:
monitor a functionality of the non-registered hardware device;
for each instance that the non-registered hardware device ceases to function properly due to under cooling:
perform a system reboot of the IHS;
incrementally increase an amount of cooling provided by the one or more cooling units to the non-registered hardware device; and
 continue to monitor the functionality of the non-registered hardware device;  
Brunderidge goes on to teach monitoring chassis temperature and controlling fan speeds (Brunderidge [0028]) 
Balakrishnan teaches 
wherein the instructions further cause the BMC to:
monitor a functionality of the non-registered hardware device; (Fig. 4, element 404; See also Fig. 3 and [0045]) 
for each instance that the non-registered hardware device ceases to function properly due to under cooling: (Fig. 4, elements 404 and 406) 
perform a system reboot of the IHS; (Fig. 4, element 412) 
incrementally increase an amount of cooling provided by the one or more cooling units to the non-registered hardware device; (Fig. 4, elements 410 and 414) and
 continue to monitor the functionality of the non-registered hardware device;  (Fig. 4, element 404).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Balakrishnan with the teaching of Brundridge in view of Lindell as all three references are directed to initializing hardware components in computing systems. Moreover, Balakrishan improves on Brunderidge’s teaching of monitoring chassis temperature and controlling fan modules accordingly (Brunderidge [0028]) by teaching a technique which further monitors temperature and adjusts fan speed in addition to taking other corrective actions when a thermal anomaly is detected (Balakrishnan  [0067] and Fig. 4.), thus improving system stability and thermal control.
Regarding Claim 9,
 Brundridge in view of Lindell does not teach 
wherein the instructions further cause the BMC to, when the amount of cooling has been incrementally increased to a maximum level, shut down the IHS and generate an error report.
Balakrishnan teaches wherein the instructions further cause the BMC to, when the amount of cooling has been incrementally increased to a maximum level, shut down the IHS and generate an error report. ( See also [0065] – [0069] “At operation 414, the BMC watchdog firmware 301 sets all working cooling fans to their maximum capacity and continues to operation 416 … after all the attempts to correct the overheating issue fail, the BMC watchdog firmware 301 has to shut down the host computer 100. The BMC watchdog firmware 301 prepares the host computer 100 for shutting down, notifies the administrator of the host computer of the action to be taken, and proceeds to shut down the host computer 100 gracefully.” Emphasis added.) 
Claim(s) 17-18
 recite(s) features that are substantially the same, save for the category of invention, as the apparatus set forth in claim(s) 3-5. Specifically:
Claim(s) 17 correspond(s) to claim(s) 8; and	
Claim(s) 18 correspond(s) to claim(s) 9. Therefore claim(s) 17 and 18 is/are rejected under the same reasoning set forth above over Brundridge in view of Khatri in further view of Lindell in further view of Balakrishna.
Response to Arguments
Applicant’s arguments, see Remarks, filed 2/14/2022, with respect to the rejection(s) of claim(s) 1, 10, and 19 under 35 U.S.C. § 102 and 3 and claims 3 and 12 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brundridge in view of Khatri..
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J CORCORAN whose telephone number is (571)270-0549. The examiner can normally be reached M-F 07:30 - 16:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brian J Corcoran/             Examiner, Art Unit 2187        

/JAWEED A ABBASZADEH/             Supervisory Patent Examiner, Art Unit 2187